Citation Nr: 0303287	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a stomach disorder 
due to an undiagnosed
illness.

2.	Entitlement to service connection for degenerative 
arthritis of the knees (claimed
as aching joints) due to an undiagnosed illness.

3.	Entitlement to service connection for depression with 
cognitive disorder
(claimed as behavioral problems and memory loss) due to an 
undiagnosed illness.

4.	Entitlement to service connection for breathing problems 
due to an undiagnosed
illness.

(The issue of entitlement to service connection for a skin 
rash due to an undiagnosed illness will be the subject of a 
later decision.)




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to October 
1971 and December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that in addition to considering whether the 
veteran is entitled to service connection for the claimed 
disorders under 38 C.F.R. § 3.317, the Board will also 
consider entitlement on a direct and presumptive basis under 
38 C.F.R. §§ 3.303, 3.307, 3.309.  No due process concerns 
are implicated in the Board's initial consideration of the 
latter regulations as the veteran unequivocally contends that 
the claimed disorders arose out of service in Southwest Asia 
during the Persian Gulf War. 

 
FINDINGS OF FACT

1.	The veteran's complaints of vomiting and nausea are 
gastrointestinal signs or
symptoms that may be manifestations of an undiagnosed illness 
and have been objectively demonstrated; there is no competent 
evidence to refute the non-medical indicators and the 
vomiting and nausea have not been attributed to a diagnosed 
disease.

2.	The veteran's complaints of aching knee joints have been 
attributed to a
diagnosed disease; the veteran's currently diagnosed 
arthritis of the knees was not present during service or did 
not become manifest to a compensable degree within one year 
from the veteran's separation from service.  

3.	The veteran's complaints of depression, anxiety, 
behavioral problems, and
memory loss have been attributed to a diagnosed disease; the 
evidence shows a nexus between the veteran's currently 
diagnosed depression with cognitive disorder and service.

4.  The veteran's complaints of breathing problems have been 
attributed to a diagnosed disease; the veteran's currently 
diagnosed breathing disorder was not active during service. 


CONCLUSIONS OF LAW

1.  A stomach disorder is shown to be due, or presumed due, 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2002).

2.	Degenerative arthritis of the knees (claimed as aching 
joints) was not incurred in
or aggravated by service and is not due, or presumed due, to 
an undiagnosed illness as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2002).

3.	Depression with cognitive disorder (claimed as behavioral 
problems and
memory loss) is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2002).

4.  Breathing problems were not incurred in or aggravated by 
service and are not
due, or presumed due, to an undiagnosed illness as a result 
of service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A.    §§ 1110, 5103, 5103A 
(West Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159. The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claims and the 
reasons the claims were denied. In correspondence dated in 
September 1998, the veteran was advised of the 
type of evidence needed to establish entitlement to 
disability benefits based on Gulf War service.  The RO 
provided the veteran with a copy of the March 2000 rating 
decision, May 2000 Statement of the Case (SOC), and October 
2002 Supplemental Statement of the Case (SSOC).  The May 2000 
SOC advised the veteran of the regulations on service 
connection and the regulations on compensation for certain 
disabilities due to undiagnosed illnesses.  The October 2002 
SSOC advised the veteran of the VCAA and VA's duties 
thereunder.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained service medical records, reserve service 
medical records, and service personnel records.  The RO 
afforded the veteran VA examinations in October 1998, 
November 1998, December 1998, and June 1999.  The RO 
retrieved outpatient treatment records from Pittsburgh VA 
Medical Center and Clarksburg/Johnson VA Medical Center.  The 
RO retrieved private medical records identified by the 
veteran from Dr. C.S.H. and Davis Memorial Hospital.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Moreover, VA has fully discharged 
its duty to notify the claimant of the evidence necessary to 
substantiate the claims and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). Accordingly, the 
Board will proceed with appellate review.


Service Connection

The veteran's DD Form 214 shows that the veteran served in 
Southwest Asia from February 2, 1991 to May 10, 1991.  

	1.	Stomach disorder 

Service medical records show that the April 1991 discharge 
examination report and Report of Medical History note no 
complaints of or findings of a stomach disorder.  The April 
1991 Southwest Asia Demobilization medical evaluation report 
shows that the veteran reported negative responses to 
questions of whether he had any stomach or belly pain. 

An October 1998 VA examination report shows that the veteran 
complained of occasional vomiting, but denied pain, 
distention, excessive gas, colic, and nausea.  He related 
that it occurred once a week and that he did not take any 
medication. The examiner provided a diagnosis of recurrent 
vomiting of undetermined etiology.
Another October 1998 VA examination report shows that an 
upper gastrointestinal (GI) series with kidney, ureter, 
bladder (KUB) study revealed an intact swallowing mechanism.  
There was a suggestion of a small hiatal hernia and reflux 
was not demonstrated.  Otherwise, there were no significant 
abnormalities of the esophagus, stomach, duodenal bulb, c-
loop, or visualized small bowel loops.  The June 1999 Gulf 
War examination shows the examiner diagnosed small hiatal 
hernia reported by an upper GI series.  He added that the 
veteran did not mention any symptoms, but his primary care 
chart revealed that he was symptomatic with spicy foods and a 
gas formation.  The foregoing examination reports show that 
no disorder has been attributed to the veteran's subjective 
complaints of a stomach disorder manifested by vomiting.

It is notable that VA treatment records dated from September 
1996 to August 2001 are negative for complaints of or 
treatment for a chronic stomach disorder, but the veteran 
nevertheless contends that he has a stomach disorder.  In a 
November 1998 statement, the veteran's wife confirmed that 
the veteran had difficulty keeping down food.  

In a "Gulf War Review of March 2000" prepared by the 
veteran and his wife, they contend that the veteran's 
ingestion of PB (pyridostigmine bromide) tablets caused the 
veteran's stomach disorder.  They quote to a source that 
provides that troops who ingested PB experienced 
gastrointestinal symptoms.  The veteran's wife noted that the 
veteran complained of nausea.  The veteran reported taking 
pills in an April 1991 letter to his wife during the war, but 
he related no subjective complaints of nausea or vomiting.  
The Board notes that there is no medical evidence of record 
of a connection between ingestion of PB and long term chronic 
gastrointestinal symptoms.  Their theory, however, is 
significant for date of onset of symptoms which is during the 
war.  The veteran's wife's statements support the veteran's 
position and she is competent to report on what the veteran 
related to her and what she observed immediately after the 
veteran's return from Southwest Asia.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The November 1998 letter and statements 
provided by the veteran's wife in the Gulf War review 
constitute "non-medical indicators" of the existence of a 
chronic disability.  Pursuant to 38 C.F.R. § 3.317(a)(2), the 
veteran's subjective complaints and the veteran's wife's 
statements concerning the symptomatology may be dispositive.  
Moreover, the veteran's complaints of vomiting and nausea are 
gastrointestinal sings or symptoms that may be manifestations 
of an undiagnosed illness according to § 3.317(b).  As 
previously indicated, there is no conclusive evidence to link 
these manifestations to any diagnosed disorder.  None of the 
potential preclusions under § 3.317(c) is established.   The 
manifestations probably meet the compensable requirements of 
the relevant diagnostic criteria such as, for example, code 
7346.  Accordingly, service connection under 38 C.F.R. § 
3.317 is warranted.    

	2.	Degenerative joint arthritis of both knees (claimed 
as aching joints)

Service medical records show that the veteran complained of 
swollen or painful joints at the December 1990 examination, 
which was conducted prior to his deployment to Southwest 
Asia.  The April 1991 discharge examination report shows no 
complaints of or findings of a bilateral knee disorder.

Davis Memorial Hospital records show that the veteran was 
seen in December 1995 for complaints of right knee pain.  The 
assessment was right knee strain.  Private medical records 
from Dr. K.D. dated in October 1996 indicate that the veteran 
underwent arthroscopic medial femoral abrasion arthroplasty 
of the right knee for arthralgia, swelling of the right knee.  
Post-operative diagnosis was degenerative joint disease of 
the right knee.  Thereafter, VA treatment records dated from 
September 1996 to August 2001 show complaints of increased 
joint pain especially in the knees.  The assessments were 
arthritis, multiple sites, and degenerative joint disease of 
the knees.  A statement from J.A.W. and S.E.W. note that the 
veteran complained of a lot of pain in his joints.

The November 1998 VA examination report shows that the 
veteran was evaluated for aching joints, particularly in his 
knees.  The examiner provided a diagnosis of bilateral 
degenerative arthritis of both knees.  The examiner added 
that the veteran had hypertrophic type osteoarthritis in both 
knees, characterized by pain, stiffness, and grinding in the 
knees.  The June 1999 Gulf War examination also shows a 
diagnosis of arthritis of the knees confirmed by x-rays.  
Thus, the competent medical evidence of record shows that the 
veteran's complaints of aching and painful joints in the 
knees-the situs pertinent to the instant appeal-have been 
attributed to arthritis.  Since the veteran's bilateral knee 
disorder has been attributed to a known clinically diagnosed 
illness, service connection may not be predicated on 
application of 38 C.F.R. § 3.317. 

Service medical records and reserve medical records show that 
no chronic bilateral knee disorder is shown during service.   
The earliest post-service medical records which show the 
onset of a chronic knee disorder are dated in December 1995.  
Thus, no chronic bilateral knee disorder subject to 
presumptive service is shown within the first year from the 
veteran's discharge from service.  The veteran and his wife 
are not competent to offer an opinion on medical causation.  
There is no competent medical evidence of record that the 
veteran's currently diagnosed bilateral knee disorder is 
related to service.  The Board finds that there is no basis 
for obtaining a VA opinion regarding the etiology of the 
veteran's currently manifested knee disorder, as there is no 
reasonable possibility that such an opinion could 
substantiate his claim.  There is no evidence of any type of 
treatment for knee problems during the veteran's service or 
presumptive period, so any opinion relating his current knee 
problems to service would be based on history as provided by 
the veteran, as opposed to objective documentation.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, direct 
service connection or service connection on a presumptive 
basis under 38 C.F.R. § 3.303, 3.307, 3.309 is not in order.  

3.	Depression and cognitive disorder

Service medical records show that the April 1991 discharge 
examination report notes that the veteran's psychiatric 
condition was not evaluated.  The April 1991 Southwest Asia 
Demobilization medical evaluation report shows that the 
veteran reported negative responses to questions of whether 
he had nightmares or recurring thoughts about Desert 
Shield/Desert Storm.

VA treatment records show that the veteran was first seen in 
March 1998 for complaints of anxiety.  April 1998 records 
show that the veteran complained of anxiety, depression, and 
insomnia since his return from Southwest Asia.  A 
psychiatrist provided an assessment of major depression.  
Thereafter, treatment records show continued assessments of 
depressive disorder by a psychiatrist and treatment with 
medication. 

Statements from the veteran's wife, O.M.P., R.J.C., S.P.G., 
and T.E.P. all note that the veteran underwent a negative 
personality change after his return from Southwest Asia.  The 
veteran's wife also indicated that the veteran suffers from 
flashbacks, nightmares, olfactory hallucinations, and memory 
loss.

The December 1998 VA psychiatric examination report shows 
that the veteran reported that he had only received 
psychiatric care since April 1998.  Diagnosis on Axis I was 
major affective illness, depression.  The examiner noted that 
this disorder related back to the time of his service in 
Desert Storm and that the changes historically related to 
that time.  The June 1999 VA psychiatric examination report 
notes that the veteran had been prescribed medications to 
control his symptoms.  Diagnosis on Axis I was major 
depression by history, cognitive disorder not otherwise 
specified.  The report on a February 2002 VA examination 
conducted in connection with a claim for service connection 
for post-traumatic stress disorder continues to show a 
diagnosis on Axis I as major depressive disorder, chronic, 
mild.

Since the veteran's psychiatric disorder has been attributed 
to a known clinically diagnosed illness, service connection 
may not be predicated on application of 38 C.F.R. § 3.317.  

Service medical records and reserve medical records show that 
no psychiatric disorder is shown or symptomatic complaints 
noted during service.  The earliest post-service medical 
records which show the onset of a psychiatric disorder are 
dated in March 1998.  Thus, no psychiatric disorder is shown 
within the first year from the veteran's discharge from 
service.  The individuals, however, who provided statements 
that the veteran underwent a negative personality change 
after his return from Southwest Asia are competent to report 
on their observances, in particularly because they knew the 
veteran prior to his deployment.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).   The competent medical evidence of 
record shows that the current diagnosis provided by the 
December 1998 examiner is based in part on the veteran's 
history of his experiences in Southwest Asia.  The December 
1998 examiner noted that the disorder related back to the 
veteran's service in Desert Storm.  Letters from the veteran 
to his wife appear to note a fire in Kuwait (not very 
legible) and an air raid.  Although the veteran did not 
express anxiety, etc., at that time, these letters tend to 
support the experiences the veteran reported at the December 
1998 examination and elsewhere in various statements.  
Therefore, the December 1998 examiner's medical opinion of 
the existence of a nexus between the currently diagnosed 
disorder and service is supported by direct evidence of 
record.   

The veteran's depressive disorder probably meets the 
compensable requirements of the relevant diagnostic criteria 
such as, for example, codes 9327, 9434 based on symptoms 
controlled by continuous medication as shown by treatment 
records and the examination reports.  Accordingly, direct 
service connection under 38 C.F.R. § 3.303 for depression 
with cognitive disorder (claimed as behavioral problems and 
memory loss) is warranted.

	4.	Breathing problems

The veteran contends that his current breathing problems are 
attributable to having been exposed to various contaminants-
including nerve agents (at Khamisiyah)-and the Kuwaiti oil 
fires while in Southwest Asia.  Statements from S.P.G., 
T.E.P., D.L.C., and the veteran's wife note that they 
observed instances when the veteran had shortness of breath.

Service medical records that cover the veteran's period with 
the Army National Guard show that on the May 1972 Report of 
Medical History, the veteran reported a positive response to 
the question of whether he ever had or had now shortness of 
breath.  The examiner noted no significant dyspnea.  The 
veteran complained of shortness of breath and chronic cough 
at the December 1990 examination, which was conducted prior 
to his deployment to Southwest Asia.  In the summary portion 
of the examination report, the examiner noted that the 
veteran associated his shortness of breath and chronic cough 
to smoking two packs per day.  A December 1990 record noted 
that the veteran was a twenty-two year smoker at two packs 
per day.  The April 1991 discharge examination report and 
Report of Medical History noted no complaints of or findings 
of a breathing disorder.  The April 1991 Southwest Asia 
Demobilization medical evaluation report shows that the 
veteran reported negative responses to questions of whether 
he had any cough.

Davis Memorial Hospital records dated from July 1988 to 
August 1999 show that the veteran first complained of 
shortness of breath in October 1988.  Private medical records 
from Dr. C.S.H. dated from October 1988 to June 1999 also 
note a diagnosis of COPD in May 1989 prior to the veteran's 
deployment to Southwest Asia.  Thereafter, Davis Memorial 
Hospital treatment records are significant for continued 
complaints of shortness of breath and assessments of chronic 
obstructive pulmonary disease (COPD) with bronchitis, 
dyspnea, and dyspnea due to emphysema and hypertension.  VA 
treatment records dated from September 1996 to August 2001 
first note complaints of breathing problems in July 1997.  
Thereafter, VA treatment records are significant for 
assessments of COPD, moderate to severe obstructive sleep 
apnea, and obesity.

The June 1999 Gulf War examination report shows that the 
examiner noted that the veteran had smoked for forty-one 
years at two packs per day and he had symptoms and signs 
suggestive of obstructive lung disease that most commonly 
happened to long-term smokers.  He added that this condition 
could explain part of his shortness of breath.  The examiner 
diagnosed obesity that he noted could also partially explain 
his shortness of breath.  A chest x-ray revealed clear lungs 
and the pulmonary function test revealed a mild restrictive 
ventilatory defect.  The examiner noted that the restrictive 
change could be due to lung parenchymal or extraparenchymal 
such as obesity.  Lastly, the examiner noted that the veteran 
appeared noticeably short of breath during the interview.

Since the veteran's breathing problems have been attributed 
to a known clinically
diagnosed illness, service connection may not be predicated 
on application of 38 C.F.R. § 3.317.

Dr. C.S.H.'s records note a diagnosis of COPD in May 1989 
prior to the veteran's placement on active duty service.  
Although the veteran complained of shortness of breath and 
chronic cough at his entrance examination, the veteran is 
entitled to the presumption of soundness as no breathing 
problems were diagnosed at that time.  38 C.F.R. § 3.304(b).  
Service medical records, however, show that no breathing 
problems were diagnosed during service.  Davis Memorial 
Hospital records show that the next documented bout with 
shortness of breath does not occur again until September 
1993.  As such, no breathing disorder is shown during 
service.  The Board reiterates that the veteran and his wife 
are not competent to form an opinion on the medical question 
of the etiology of the veteran's breathing problems.  The 
competent medical evidence associates the veteran's breathing 
problems with his long history of smoking and obesity.  
Accordingly, direct service connection under 38 C.F.R. § 
3.303 is not in order.  


As the preponderance of the evidence is against the veteran's 
claims for service connection for a bilateral knee disorder 
and breathing problems, the "benefit of the doubt" rule is 
not applicable.  38 U.S.C.A. § 5107(b) (West Supp. 2002).












ORDER

Service connection for a stomach disorder, manifested by 
vomiting and nausea, is granted.  

Service connection for bilateral degenerative arthritis of 
both knees (claimed as aching joints) is denied.

Service connection for depression with cognitive disorder is 
granted. 

Service connection for breathing problems is denied. 

 

		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

